DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
Claim Status
Claims 1-7 and 10-22 are pending. 
Claim 1 is currently amended.
Claims 8 and 9 are canceled.
Claims 1-7 and 10-22 have been examined.
Claims 1-7 and 10-22 are allowed.
Priority
	Priority to 371 PCT/EP2017/084249 filed on 12/21/2017, which claims priority to French patent application 1663196 filed on 12/22/2016 is acknowledged.
Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims  1-7, 13-15, and 18-22 under 35 U.S.C. 103 as being unpatentable over Shah  et al. (US Patent Application Publication 2015/0352016 A1, Published 12/10/2015) in view of Hamada et al. (French Patent Application Publication 3021528, Published 12/04/2015) and Woodruff (Emulsifiers & Surfactant, Published 2015) and as evidenced by Ikeda (www.ikedabussan.com/itemindex/itemdetail/234, last accessed 07/08/2021) is withdrawn in view of the amendments and Applicant’s arguments.
The rejection of claims 8 and 9 16 under 35 U.S.C. 103 as being unpatentable over Shah  et al. (US Patent Application Publication 2015/0352016 A1, Published 12/10/2015) in view of Hamada et al. (French Patent Application Publication 3021528, Published 12/04/2015) and Woodruff (Emulsifiers & Surfactant, Published 2015) and as evidenced by Ikeda (www.ikedabussan.com/itemindex/itemdetail/234, last accessed 07/08/2021) as applied to claims 1-7, 13-15, and 18-22  above, and further in view of Lorant et al. (International Application Published Under the PCT WO 2013/057118 A2, Published 04/25/2013) is moot since the claims are canceled.
The rejection of claims 10-12 and 16 under 35 U.S.C. 103 as being unpatentable over Shah  et al. (US Patent Application Publication 2015/0352016 A1, Published 12/10/2015) in view of Hamada et al. (French Patent Application Publication 3021528, Published 12/04/2015) and Woodruff (Emulsifiers & Surfactant, Published 2015) and as evidenced by Ikeda (www.ikedabussan.com/itemindex/itemdetail/234, last accessed 07/08/2021) as applied to claims 1-7, 13-15, and 18-22  above, and further in view of Lorant et al. (International Application Published Under the PCT WO 2013/057118 A2, Published 04/25/2013) is withdrawn in view of the amendments and Applicant’s arguments.
Withdrawn Claim Rejections - 35 USC § 112
The rejection of claims 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments filed on 03/18/2022. 
The rejection of claims 22  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments filed on 03/18/2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617